Case 1:18-cv-23622-AOR Document 18 Entered on FLSD Docket 10/03/2018 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                       CASE NO. 18-23622-CIV-MARTINEZ-OTAZO-REYES

  ALBERT NAHMAD and JANE NAHMAD,

         Plaintiffs,
  v.

  AIG PROPERTY CASUALTY COMPANY,

         Defendant.
                                                       /

                          PLAINTIFFS’ RESPONSE IN OPPOSITION
                          TO DEFENDANT’S MOTION TO DISMISS

         Plaintiffs Albert Nahmad and Jane Nahmad (collectively, “Plaintiffs”), by and through

  undersigned counsel, respond to Defendant AIG Property Casualty Company’s (“Defendant”)

  Motion to Dismiss Count I of Plaintiffs’ Complaint (the “Motion”) [D.E. 9] as follows:

                                         INTRODUCTION

         Plaintiffs’ property was damaged by Hurricane Irma. Defendant insured the property at

  the time of loss but has refused to indemnify Plaintiffs for their claim because Defendant contends

  that Plaintiffs’ damages fall under the policy’s hurricane deductible. Plaintiffs filed a two-count

  complaint against Defendant for declaratory relief and breach of contract [D.E. 1-1]. Defendant

  moved to dismiss Count I (declaratory relief) because it claims said count is duplicative of

  Plaintiffs’ breach of contract claim. Defendant’s Motion should be denied because (1) Plaintiffs

  have alleged sufficient facts to establish an actual controversy warranting the issuance of a

  declaratory judgment and (2) Plaintiffs may seek alternate remedies.
Case 1:18-cv-23622-AOR Document 18 Entered on FLSD Docket 10/03/2018 Page 2 of 6




                                              ARGUMENT

          A.      Legal Standard

          Plaintiffs’ claim for declaratory relief (Count I) was initially brought in state court pursuant

  to Florida’s Declaratory Judgment Act (“FDJA”), codified at Chapter 86, Florida Statutes. In

  diversity cases, such as this one, district courts should apply federal law if the matter is procedural

  and should apply the law of the forum state (Florida) if the matter is substantive. See Erie R.R. Co.

  v. Tompkins, 304 U.S. 64, 78 (1938). The FDJA provides that it is substantive. See Fla. Stat. § 86.101

  (“This chapter is declared to be substantive and remedial. Its purpose is to settle and to afford relief

  from insecurity and uncertainty with respect to rights, status, and other equitable or legal relations and

  is to be liberally administered and construed.”).

          District courts from the Southern District and Middle District of Florida have previously held

  that the FDJA is “substantive”. See State Farm Mut. Auto. Ins. Co. v. B&A Diagnostic, Inc., No.

  1:13-cv-24393-UU, 2014 WL 11906612, at *3 (S.D. Fla. Oct. 16, 2006) (“The Florida DJA is

  substantive law intended to be remedial in nature, and is to be liberally administered                and

  construed…Florida law governs and federal case law interpreting the federal Declaratory Judgment

  Act is not applicable in this case”); Marco Island Cable, Inc. v. Comcast Cablevision of the S., Inc.,

  509 F.Supp.2d 1158, 1160 (interpreting claim under FDJA under Florida law because “[t]he [FDJA]

  is substantive law intended to be remedial in nature, and is to be liberally administered and

  construed”). However, the Eleventh Circuit recently held that the FDJA “is a procedural mechanism

  that confers subject matter jurisdiction on Florida’s circuit courts; it does not confer any substantive

  rights”. Coccaro v. Geico Gen. Ins. Co., 648 Fed. Appx. 876, 880-81 (11th Cir. 2016).

          The federal Declaratory Judgment Act (“DJA”) provides, in pertinent part, that “[i]n case of

  actual controversy within its jurisdiction…any court of the United States, upon the filing of an




                                                      2
Case 1:18-cv-23622-AOR Document 18 Entered on FLSD Docket 10/03/2018 Page 3 of 6




  appropriate pleading, may declare the rights and other legal relations of any interested party seeking

  such a declaration, whether or not further relief is or could be sought”. 28 U.S.C. § 2201(a). “Since

  its inception the Declaratory Judgment Act has been understood to confer on federal courts unique

  and substantial discretion in deciding whether to declare the rights of litigants.” Wilton v. Seven Falls

  Co., 515 U.S. 277, 286 (1995). This discretion “should be exercised liberally in favor of granting

  such relief in order to accomplish the purposes of the Declaratory Judgment Act”. Cincinnati Ins.

  Co. v. Holbrook, 867 F.2d 1330, 1333 (11th Cir. 1989).

          In an action under the DJA, “the question…is whether the facts alleged, under all the

  circumstances, show that there is a substantial controversy, between parties having adverse legal

  interests, of sufficient immediacy and reality to warrant the issuance of a declaratory judgment”.

  GTE Directories Pub. Corp. v. Trimen America, Inc., 67 F. 3d 1563, 1567 (11th Cir. 1995).

  The determination of an actual controversy is determined on a case-by-case basis. Id.

  (citing Hendrix v. Poonai, 662 F. 2d 7198, 721-22 (11th Cir. 1981)). A dispute over an insurer’s

  duty to indemnify constitutes an actual controversy. See Maryland Cas. Co. v. Pacific Coal & Oil

  Co., 312 U.S. 270, 274 (1941); Certain Interested Underwriters at Lloyd’s, London v. AXA

  Equitable Life Ins. Co., 32 F.Supp.3d 1226, 1230 (S.D. Fla. 2014) (actual controversy existed in

  dispute between insurer and broker over duty to indemnify and defend)

          B.      Plaintiffs Are Entitled To Declaratory Relief

          Plaintiffs have stated a viable cause of action for declaratory relief under the DJA, which

  merely requires that Plaintiffs plead the existence of an actual controversy. For example, Plaintiffs

  have alleged that (1) their home suffered covered losses because of Hurricane Irma (Compl., ¶ 9);

  (2) Plaintiffs immediately notified Defendant of the loss (Compl., ¶ 10); (3) after inspecting the

  reported loss, Defendant erroneously concluded that Plaintiffs’ damages did not exceed the policy’s




                                                     3
Case 1:18-cv-23622-AOR Document 18 Entered on FLSD Docket 10/03/2018 Page 4 of 6




  deductible (Compl., ¶¶ 12-13); (4) Plaintiffs are in doubt and uncertain as to their rights under the

  policy, the applicability of certain policy provisions to these set of facts, the scope of repairs needed

  to return Plaintiffs’ home to its pre-loss condition, and the existence and necessity of compliance with

  any outstanding post-loss obligations (Compl., ¶¶ 22); and (5) there are adverse interests between the

  parties creating an actual, present, and practical need for a declaration of Plaintiffs’ rights

  (Compl., ¶¶ 24-25). This dispute over coverage is exactly the type of “actual controversy” the DJA

  was created to address.

          C.      Plaintiffs May Plead In The Alternative

          In its Motion, Defendant contends that Plaintiffs’ declaratory judgment claim (Count I) is

  “completely duplicative” of Plaintiffs’ breach of contract claim (Count II). Motion at 4. However,

  the fact that a plaintiff “has pleaded both a declaratory judgment claim and a breach-of-contract

  claim does not automatically require dismissal”. Ocean’s 11 Bar & Grill, Inc. v. Indem. Ins. Corp.

  of DC, No. 11-61577-CIV, 2011 WL 3843931, at *3 (S.D. Fla. Aug. 26, 2011) (italics in original).

  Under the Federal Rules of Civil Procedure, Plaintiffs may plead claims in the alternative. See Fed.

  R. Civ. P. 8(d); Ocean’s 11, 2011 WL 3843931 at *3 (“Breach-of-contract and declaratory-relief

  claims may be pleaded alternatively”). “If any inconsistencies exist, they can be dealt with at

  summary judgment or through jury instructions.” Ocean’s 11, 2011 WL 3843931, at *3 (italics in

  original).

          Plaintiffs seek separate relief in Counts I and II. Plaintiffs’ breach of contract claim

  (Count II) seeks solely monetary relief. Conversely, Plaintiffs’ declaratory judgment claim

  (Count I) seeks specific declarations regarding their rights under the policy, including, but not

  limited to, the scope of repairs needed to bring Plaintiffs’ home to its pre-loss condition and

  Plaintiffs’ compliance with post-loss obligations under the policy. This second point is particularly




                                                     4
Case 1:18-cv-23622-AOR Document 18 Entered on FLSD Docket 10/03/2018 Page 5 of 6




  important because, if the Court were to declare that there are outstanding post-loss obligations,

  Plaintiffs could move to abate this action pending compliance with said obligations. See State

  Farm Mut. Auto. Ins. Co. v. Curran, 135 So. 3d 1071, 1079-80 (Fla. 2014) (noting that party may

  seek to abate proceeding pending compliance with post-loss obligations); Wright v. Life Ins. Co.

  of Ga., 762 So. 2d 992, 993 (Fla. 4th DCA 2000) (recognizing party’s right to seek abatement until

  they comply with post-loss obligations (i.e. conditions precedent) because “the proper remedy for

  premature litigation is an abatement or stay of the claim”).1 Such relief would not be available as

  part of Plaintiffs’ breach of contract claim. Where, as here, a declaratory judgment claim and

  breach of contract claim seek different relief, the declaratory judgment claim should be allowed to

  proceed. Ocean’s 11, 2011 WL 3843931, at *4 (denying motion to dismiss declaratory judgment

  claim where claim sought different remedies from breach of contract claim).

                                                CONCLUSION

          Plaintiffs have alleged sufficient facts to establish an actual controversy as required by the

  DJA. That Plaintiffs have also alleged a breach of contract claim is of no consequence because

  Plaintiffs’ declaratory judgment claim seeks different remedies. There would be no additional

  burden to Defendant in defending both claims. Accordingly, Defendant’s Motion [D.E. 9] should

  be denied, and Defendant should be ordered to answer Count I (declaratory judgment) of the

  Complaint [D.E. 1-1].




  1
    In diversity actions, such as this one, the substantive law of the forum state (Florida) applies. LaFarge Corp.
  v. Travelers Indem. Co., 118 F. 3d 1511, 1515 (11th Cir. 1997). Florida has long adhered to the rule of lex loci
  contractus. State Farm Mut. Auto. Ins. Co. v. Roach, 945 So. 2d 1160, 1163 (Fla. 2006). “That rule, as applied
  to insurance contracts, provides that the law of the jurisdiction where the contract was executed governs the
  rights and liabilities of the parties in determining an issue of insurance coverage.” Id.


                                                         5
Case 1:18-cv-23622-AOR Document 18 Entered on FLSD Docket 10/03/2018 Page 6 of 6




                                               Respectfully submitted,

                                               ALVAREZ FELTMAN & DA SILVA, P.L.
                                               Attorneys for Plaintiffs
                                               2121 Ponce de Leon Blvd., Suite 1100
                                               Coral Gables, Florida 33134
                                               Tel: (786) 409-6000
                                               Fax: (786) 362-5175
                                               E-mail: ben@afdlegal.com
                                               E-mail: leo@afdlegal.com
                                               E-mail: mlara@afdlegal.com
                                               E-mail: cmartinez@afdlegal.com

                                               By:    /s/ Miguel R. Lara
                                                      BENJAMIN R. ALVAREZ
                                                      Florida Bar No. 175633
                                                      LEONARDO H. DA SILVA
                                                      Florida Bar No. 63259
                                                      MIGUEL R. LARA
                                                      Florida Bar No. 41334
                                                      CHRISTOPHER A. MARTINEZ
                                                      Florida Bar No. 113012

                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that, on October 3, 2018, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
  is being served this day on all counsel of record or pro se parties identified on the Service List
  below in the manner specified, either via transmission of Notices of Electronic Filing generated
  by CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
  to receive electronically Notices of Electronic Filing.

         Melissa M. Sims, Esq.
         Evelyn M. Merchant, Esq.
         Perdita M. Martin, Esq.
         Berk, Merchant, & Sims, PLC
         2 Alhambra Plaza, Suite 700
         Coral Gables, FL 33134
         emerchant@berklawfirm.com
         msims@berklawfirm.com
         pmartin@berklawfirm.com
         mmarta@berklawfirm.com
         dalvarez@berklawfirm.com
         lspaulding@berklawfirm.com
         Attorneys for Defendant
                                               By:    /s/ Miguel R. Lara
                                                      Miguel R. Lara


                                                  6
